          Case 3:18-mj-01703-JGM Document 6 Filed 04/27/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

 IN THE MATTER OF AN APPLICATION      Case No. 3:mj1703 (JGM)
 OF THE UNITED STATES OF AMERICA
 FOR AN ORDER AUTHORIZING THE
                                      FILED UNDER SEAL
 INSTALLATION AND USE OF PEN REGISTER
 DEVICE OR PROCESS, THE
 INSTALLATION AND USE OF A TRAP-AND   April 27, 2020
 TRACE DEVICE OR PROCESS

          MOTION TO UNSEAL CASE, CONTINUE SEALING UNREDACTED
               DOCUMENTS, AND FILE REDACTED DOCUMENTS

       In accordance with Rule 57 of the Local Rules of Criminal Procedure, the government

respectfully requests that the Court (1) continue sealing the unredacted application (Docket No.

1), Order (Docket No. 3), and Order to Service Provider (Docket No. 4), and this motion until

further order of the Court, and (2) permit the government to file redacted versions of the

Application, Order and Order to Service Provider as publicly available documents.

       On December 15, 2008, the government filed an application pursuant to 18 U.S.C. § 3122

requesting that the Court issue an Order and Order to Service Provider in authorizing the

installation and use of a Pen Register and Trap and Trace Device. See Docket No. 1. The Court

issued the Order and Order to Service Provider. The government also moved for sealing of the

matter, which the Court granted.

       The government requests the continued sealing of the unredacted Application, Order, and

Order to Service Provider (Docket Nos. 1, 3, and 4, respectively) until further order of the Court.

These documents identify an individual and make reference to an investigation as well as the

collection of information related to phone activity. This individual was not charged in this

district, although he/she was charged in another district Accordingly, at this point public
          Case 3:18-mj-01703-JGM Document 6 Filed 04/27/20 Page 2 of 4



disclosure of the investigation in this district could result in tarnishing or further tarnishing of the

reputation of Person 2.

        Thus, the government respectfully requests that the Court permit the government to file

redacted versions of the application (Docket No. 1), Order (Docket No. 3), and Order to Service

Provider (Docket No. 4) as publicly available documents.

        Pursuant to Local Rule 57 of Criminal Procedure, the requested continued sealing is

justified because the government is seeking leave to file redacted versions of several pleadings.

Thus, the public will be able to see the fact that an application for installation and use of a pen

register and trap and trace was requested and authorized, but not the identity or phone number of

the uncharged individual who was investigated. Here, the presumption of access to these

unredacted and sealed documents is outweighed by the countervailing factors in favor of sealing

described above. Moreover, even if a higher standard of sealing applied, the requested sealing of

the unredacted documents is essential to preserve compelling interests and is narrowly tailored to

serve those interests.




                                                 -2-
          Case 3:18-mj-01703-JGM Document 6 Filed 04/27/20 Page 3 of 4



                                        CONCLUSION

       For the foregoing reasons, the government respectfully requests that the Court (1)

continue sealing the unredacted Application (Docket No. 1), Order (Docket No. 3), and Order to

Service Provider (Docket No. 4), until further order of the Court, and (3) permit the government

to file redacted versions of the Application only (Docket No. 1), the Order (Docket No. 2), and

Order to Service Provider (Docket No. 3) as publicly available documents.

                                                    Respectfully submitted,

                                                    JOHN H. DURHAM
                                                    UNITED STATES ATTORNEY

                                                    /s/ Raymond F. Miller
                                                    RAYMOND F. MILLER
                                                    ASSISTANT U.S. ATTORNEY
                                                    Federal Bar No. ct24192
                                                    157 Church Street, 25th Floor
                                                    New Haven, CT 06510
                                                    Tel.: (203) 821-3700




                                              -3-
          Case 3:18-mj-01703-JGM Document 6 Filed 04/27/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 24, 2020, a copy of the foregoing Motion was filed
electronically.


                                             /s/ Raymond F. Miller
                                             Raymond F. Miller
                                             Assistant United States Attorney




                                               -4-
